EXECUTION VERSION




TERM LOAN CREDIT AGREEMENT


dated as of


December 8, 2015


among


YUM! BRANDS, INC.,


The Lenders Party Hereto


and


GOLDMAN SACHS BANK USA
as Administrative Agent
________________________________________________


CITIBANK, N.A.
and
JPMORGAN CHASE BANK, N.A.
as Syndication Agents


and


GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.
as Lead Arrangers and Bookrunners








--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
 
Page

Article 1
Definitions
Section 1.01.
 
 Defined Terms
 
1


Section 1.02.
 
 Classification of Loans and Borrowings
 
25


Section 1.03.
 
 Terms Generally
 
25


Section 1.04.
 
Accounting Terms; GAAP
 
26







Article 2
The Credits
Section 2.01.
 
Commitments
 
26


Section 2.02.
 
Loans and Borrowings
 
27


Section 2.03.
 
Requests for Borrowings
 
27


Section 2.04.
 
Competitive Bid Procedure
 
28


Section 2.05.
 
[Intentionally Omitted]
 
30


Section 2.06.
 
[Intentionally Omitted]
 
30


Section 2.07.
 
[Intentionally Omitted]
 
30


Section 2.08.
 
Funding of Borrowings
 
31


Section 2.09.
 
Interest Elections
 
31


Section 2.10.
 
Termination, Reduction and Extension of Commitments
 
32


Section 2.11.
 
Repayment of Loans; Evidence of Debt
 
34


Section 2.12.
 
Prepayment of Loans
 
35


Section 2.13.
 
Fees
 
36


Section 2.14.
 
Interest
 
36


Section 2.15.
 
Alternate Rate of Interest; Illegality
 
37


Section 2.16.
 
Increased Costs
 
38


Section 2.17.
 
Break Funding Payments
 
39


Section 2.18.
 
Taxes
 
40


Section 2.19.
 
Payments Generally; Pro Rata Treatment; Sharing of Set‑offs
 
43


Section 2.20.
 
Mitigation Obligations; Replacement of Lenders
 
44


Section 2.21.
 
[Intentionally Omitted]
 
45


Section 2.22.
 
[Intentionally Omitted]
 
45


Section 2.23.
 
Defaulting Lenders
 
45







Article 3
Representations and Warranties
Section 3.01.
 
Organization; Powers
 
46


Section 3.02.
 
Authorization; Enforceability
 
46


Section 3.03.
 
Governmental Approvals; No Conflicts
 
46






i

--------------------------------------------------------------------------------


Section 3.04.
 
Financial Condition; No Material Adverse Change
 
47


Section 3.05.
 
Properties
 
47


Section 3.06.
 
Litigation and Environmental Matters
 
47


Section 3.07.
 
Compliance with Laws and Agreements
 
48


Section 3.08.
 
Investment Company Status
 
48


Section 3.09.
 
Taxes
 
48


Section 3.10.
 
ERISA
 
48


Section 3.11.
 
Disclosure
 
48


Section 3.12.
 
Subsidiary Guarantors
 
49







Article 4
Conditions
Section 4.01.
 
Effective Date
 
49


Section 4.02.
 
Each Credit Event
 
50







Article 5
Affirmative Covenants
Section 5.01.
 
Financial Statements and Other Information
 
51


Section 5.02.
 
Notices of Material Events
 
52


Section 5.03.
 
Existence; Conduct of Business
 
53


Section 5.04.
 
Payment of Obligations
 
53


Section 5.05.
 
Maintenance of Properties; Insurance
 
53


Section 5.06.
 
Books and Records; Inspection Rights
 
53


Section 5.07.
 
Compliance with Laws
 
54


Section 5.08.
 
Use of Proceeds
 
54







Article 6
Negative Covenants
Section 6.01.
 
Subsidiary Indebtedness
 
54


Section 6.02.
 
Liens
 
54


Section 6.03.
 
Fundamental Changes
 
56


Section 6.04.
 
OFAC/FCPA
 
56


Section 6.05.
 
Hedging Agreements
 
56


Section 6.06.
 
[Intentionally omitted]
 
57


Section 6.07.
 
Transactions with Affiliates
 
57


Section 6.08.
 
Issuances of Equity Interests by Principal Domestic Subsidiaries
 
57


Section 6.09.
 
Leverage Ratio
 
57


Section 6.10.
 
Fixed Charge Coverage Ratio
 
57


Section 6.11.
 
Sale and Lease-Back Transactions
 
57


Section 6.12.
 
Equity Payments
 
58



    
    

ii

--------------------------------------------------------------------------------


    
Article 7
Events of Default
Section 7.01.
 
Events of Default
 
58


Section 7.02.
 
Exclusion of Immaterial Subsidiaries
 
61







Article 8
The Administrative Agent




Article 9
[Intentionally Omitted]




Article 10
Miscellaneous
Section 10.01.
 
Notices
 
64


Section 10.02.
 
Waivers; Amendments
 
65


Section 10.03.
 
Expenses; Indemnity; Damage Waiver
 
66


Section 10.04.
 
Successors and Assigns
 
67


Section 10.05.
 
Survival
 
71


Section 10.06.
 
Counterparts; Integration; Effectiveness
 
72


Section 10.07.
 
Severability
 
72


Section 10.08.
 
Right of Setoff
 
72


Section 10.09.
 
Governing Law; Jurisdiction; Consent to Service of Process
 
73


Section 10.10.
 
WAIVER OF JURY TRIAL
 
73


Section 10.11.
 
Headings
 
73


Section 10.12.
 
Confidentiality
 
73


Section 10.13.
 
Interest Rate Limitation
 
74


Section 10.14.
 
Judgment Currency
 
75


Section 10.15.
 
USA Patriot Act
 
75


Section 10.16.
 
[Intentionally Omitted]
 
75


Section 10.17.
 
No Fiduciary Duty
 
75



    
    



iii

--------------------------------------------------------------------------------






SCHEDULES:
Schedule A -- Guarantors
Schedule B - Excluded Subsidiaries
Schedule 2.01 -- Commitments
Schedule 3.06 -- Disclosed Matters
Schedule 4.01 -- Post-Closing Matters
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens


EXHIBITS:
Exhibit A -- Form of Assignment and Assumption Agreement
Exhibit B -- Form of Guarantee Agreement
Exhibit C -- Form of Borrowing Request
Exhibit D -- Form of Competitive Bid Request































































iv

--------------------------------------------------------------------------------




 








CREDIT AGREEMENT dated as of December 8, 2015, among YUM! BRANDS, INC., the
LENDERS party hereto and GOLDMAN SACHS BANK USA, as Administrative Agent.
The parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS


Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Business” means any Person, property, business or asset acquired (or,
as applicable, proposed to be acquired) by the Company or a Subsidiary pursuant
to a Permitted Acquisition.
“Act” has the meaning assigned to such term in Section 10.15.
“Adjusted EBITDA” means, for any period, the Consolidated EBITDA of the Company
for such period, adjusted (a) to include (to the extent not otherwise included)
the Consolidated EBITDA of any Acquired Business acquired during such period
(and, solely for purposes of determining whether a proposed acquisition is a
Permitted Acquisition pursuant to clause (d) of the definition of the term
“Permitted Acquisition”, any Acquired Business that, at the time of calculation
of Adjusted EBITDA for such purpose, has been acquired subsequent to the end of
such period and prior to such time as well as that proposed to be acquired)
pursuant to a Permitted Acquisition and not subsequently sold, transferred or
otherwise disposed of during such period (or, solely for purposes of determining
whether a proposed acquisition is a Permitted Acquisition, subsequent to the end
of such period and prior to such time), based on the actual Consolidated EBITDA
of such Acquired Business for such period (including the portion thereof
attributable to such period prior to the date of acquisition of such Acquired
Business) and (b) to exclude the Consolidated EBITDA of any Sold Business sold,
transferred or otherwise disposed of during such period (and, solely for
purposes of determining whether a proposed acquisition is a Permitted
Acquisition pursuant to clause (d) of the definition of the term “Permitted
Acquisition”, any Sold Business that, at the time of calculation of Adjusted
EBITDA for such purpose, has been sold, transferred or otherwise disposed of
subsequent to the end of such period and prior to such time), based on the
actual Consolidated EBITDA of such Sold Business for such period (including the
portion thereof attributable to such period prior to the date of sale, transfer
or disposition of such Sold Business). For purposes of calculating Adjusted
EBITDA for any period, the portion of the Consolidated EBITDA of any Acquired
Business that is to be included in Adjusted EBITDA for such period that is
attributable to the period prior to the date of acquisition of such Acquired
Business shall be determined as though all net income of such Acquired Business
for such period was distributed to the holders of the Equity Interests of such
Acquired Business ratably.



--------------------------------------------------------------------------------




“Adjusted LIBO Rate” means with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the LIBO Rate for U.S. Dollars for such Interest Period.
“Administrative Agent” means GS Bank, in its capacity as administrative agent
for the Lenders hereunder. Unless the context requires otherwise, the term
“Administrative Agent” shall include any Affiliate of GS Bank through which GS
Bank shall perform any of its obligations in such capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate that would be
applicable to a LIBOR Loan with an interest period of one month commencing on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%. For purposes of clause (c) above, the Adjusted LIBO Rate
on any day shall be based on the rate per annum appearing on the ICE LIBOR USD
page of the Reuters screen displaying the London interbank offered rate
administered by the ICE Benchmark Administration (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to U.S. Dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, on such day for deposits in U.S. Dollars with a maturity of one month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the New
York Fed Bank Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the new York Fed
Bank Rate or the Adjusted LIBO Rate, respectively.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

2

--------------------------------------------------------------------------------




“Applicable Rate” means, for any day, with respect to any commitment Fees
payable hereunder, LIBOR Loan or ABR Loan, as the case may be, the applicable
rate per annum set forth below under the caption “Commitment Fee”, “LIBO Rate
Spread” or “ABR Spread”, as the case may be, as determined in the manner set
forth below based upon the ratings by Moody’s and S&P, respectively, applicable
on such date to the Index Debt.
Category
Index Debt Ratings
(Moody’s/S&P)
Commitment Fee (basis points)
LIBO Rate Spread
(basis points)
ABR Spread
(basis points)
1
A3 / A-
10.0
100.0
0.0
2
Baa1 / BBB+
12.5
112.5
12.5
3
Baa2 / BBB
17.5
125.0
25.0
4
Baa3 / BBB-
22.5
150.0
50.0
5
≤ Ba1 / BB+
25.0
175.0
75.0

For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then the Applicable Rate
shall be as set forth in Category 5; (ii) if Moody’s or S&P (but not both) shall
have in effect a rating for the Index Debt, then the Applicable Rate shall be
based on the rating of the Index Debt by the applicable rating agency; (iii) if
both Moody’s and S&P have in effect ratings for the Index Debt and the ratings
established by Moody’s and S&P for the Index Debt shall fall within different
Categories, the Applicable Rate shall be based on the Category numerically lower
(i.e., more favorable to the Borrower) of the two ratings unless one of the two
ratings is two or more Categories numerically lower (i.e., more favorable to the
Borrower) than the other, in which case the Applicable Rate shall be determined
by reference to the Category one numerically higher (i.e., less favorable to the
Borrower) than the Category numerically lower (i.e., more favorable to the
Borrower) of the two ratings; and (iv) if the ratings established by Moody’s or
S&P for the Index Debt shall be changed (other than as a result of a change in
the rating system of Moody’s or S&P) (or if either such rating agency that has
not been rating the Index Debt establishes a rating therefor), such change (or
new rating) shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change (or new
rating) shall have been furnished by the Company to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise. Each change (or new rating)
in the Applicable Rate shall apply during the period commencing on the effective
date of such change (or new rating) and ending on the date immediately preceding
the effective date of the next such change (or new rating). If Moody’s or S&P is
rating the Index Debt and its rating system shall change, or if only one such
rating agency is rating the Index Debt and it shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
“Approved Fund” has the meaning assigned to such term in Section 10.04.

3

--------------------------------------------------------------------------------




“Asset Sale” means the sale or other disposition of assets by the Borrower or
any other member of the Consolidated Group outside the ordinary course of
business, including Equity Issuances by the Borrower’s Subsidiaries (excluding
(A) asset sales or other dispositions (including Equity Issuances by the
Borrower’s Subsidiaries) between or among members of the Consolidated Group
and/or Securitization Subsidiaries, (B) asset sales in connection with any
Refranchising Transaction, (C) asset sales in connection with Permitted
Securitization Transactions and (D) other asset sales and other dispositions
(including Equity Issuances by the Borrower’s Subsidiaries), the Net Cash
Proceeds of which do not exceed $20,000,000 in any single transaction or related
series of transactions or $250,000,000 in the aggregate).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means, in respect of any Commitments, the period from and
including the Effective Date to but excluding the earliest to occur of (i) the
Commitment Period End Date, (ii) if the Initial Borrowing shall not have
occurred on or prior to such date, the Initial Borrowing End Date and (iii) the
ChinaCo Spin Effective Date.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of (a) any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or (b) in the
case of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed; provided, however, that in any such case, where such
ownership interest or action does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company.

4

--------------------------------------------------------------------------------




“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of LIBOR Loans, as to which a single Interest
Period is in effect or (b) a Competitive Loan or group of Competitive Loans of
the same Type made on the same date and as to which a single Interest Period is
in effect.
“Borrowing Minimum” means US$10,000,000.
“Borrowing Multiple” means US$1,000,000.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBOR Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and its
Included Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of the Company for such period prepared in accordance
with GAAP (except for the exclusion of Excluded Subsidiaries) and (b) Capital
Lease Obligations incurred by the Company and its Included Subsidiaries during
such period; provided that consideration paid for Permitted Acquisitions shall
not be construed to constitute Capital Expenditures.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated by the board
of directors of the Company nor (ii) appointed by directors so nominated; or (c)
the acquisition of direct or indirect Control of the Company by any Person or
group.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of Section
2.16(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Effective Date that would be complied with by similarly situated banks acting
reasonably; provided, however, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III,

5

--------------------------------------------------------------------------------




shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated or issued.
“Change in Tax Law” means the occurrence, after the Effective Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.
“ChinaCo Spin Effective Date” means the effective date of the transaction under
which Yum! China is spun off and the Company splits into two separate publicly
traded companies pursuant to the Company’s announcement and press release dated
October 20, 2015 regarding such transaction.
“CLO” has the meaning assigned to such term in Section 10.04.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means with respect to each Lender, the commitment of such Lender to
make Loans to the Borrower hereunder. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01. The aggregate amount of the
Commitments as of the Effective Date is US$1,500,000,000.
“Commitment Period End Date” means the date occurring three months after the
Effective Date.
“Company” means Yum! Brands, Inc., a North Carolina corporation.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

6

--------------------------------------------------------------------------------




“Competitive Loan” means a Loan that is made pursuant to a Competitive Bid
Request.
“Consenting Lender” has the meaning set forth in Section 2.10(d).
“Consolidated EBITDA” means, for any Person for any period, Consolidated Net
Income of such Person for such period, plus, without duplication and to the
extent deducted from revenues in determining such Consolidated Net Income, the
sum of (a) the aggregate amount of Consolidated Interest Expense of such Person
for such period, (b) the aggregate amount of income tax expense of such Person
for such period, (c) all amounts attributable to depreciation and amortization
of such Person for such period, (d) all non-cash charges and non-cash losses of
such Person during such period and (e) all losses from the sale of assets
outside the ordinary course of business of such Person during such period and
minus, without duplication and to the extent added to revenues in determining
such Consolidated Net Income for such period, all gains from the sale of assets
outside the ordinary course of business of such Person during such period, all
as determined on a consolidated basis with respect to such Person and its
subsidiaries in accordance with GAAP (except, in the case of the Company, for
the exclusion of Excluded Subsidiaries). Unless the context otherwise requires,
references to “Consolidated EBITDA” are to Consolidated EBITDA of the Company
and the Included Subsidiaries.
“Consolidated EBITDAR” means, for any Person for any period, the sum of
Consolidated EBITDA of such Person for such period and Rental Expense of such
Person for such period. Unless the context otherwise requires, references to
“Consolidated EBITDAR” are to Consolidated EBITDAR of the Company and the
Included Subsidiaries.
“Consolidated Group” means the Borrower and its Subsidiaries (other than any
Securitization Subsidiaries).
“Consolidated Indebtedness” means, as of any date of determination, without
duplication (a) the aggregate principal amount of Indebtedness of the Company
and the Included Subsidiaries outstanding as of such date (including
Indebtedness of Excluded Subsidiaries to the extent Guaranteed by the Company or
any Included Subsidiary), plus (b) the Securitization Amount as of such date,
minus (c) the aggregate amount of cash and Permitted Investments (other than any
cash and Permitted Investments that are subject to a Lien) owned by the Company
and the Included Subsidiaries as of such date, determined on a consolidated
basis in accordance with GAAP (except for the exclusion of Excluded
Subsidiaries); provided that, for purposes of this definition, the term
“Indebtedness” shall exclude obligations as an account party in respect of
letters of credit to the extent that such letters of credit have not been drawn
upon.
“Consolidated Interest Expense” means, for any Person for any period, the
interest expense, both expensed and capitalized (including the interest
component in respect of Capital Lease Obligations), accrued or paid by such
Person during such period, determined on a consolidated basis with respect to
such Person and its Subsidiaries in accordance with GAAP (except, in the case of
the Company, for the exclusion of Excluded Subsidiaries); provided that interest
expense of an Excluded Subsidiary shall be deemed to be interest expense of the
Company to the extent such interest expense relates to Indebtedness to the
extent Guaranteed by the Company or an Included Subsidiary. Unless the context
otherwise requires, references to “Consolidated Interest Expense” are to
Consolidated Interest Expense of the Company and the Included Subsidiaries.

7

--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any Person for any period, net income or
loss of such Person for such period determined on a consolidated basis with
respect to such Person and its subsidiaries in accordance with GAAP; provided
that, in the case of the Company, there shall be excluded (a) the income of any
Person (other than a Foreign Subsidiary) in which any other Person (other than
the Company or any Domestic Subsidiary or any director holding qualifying shares
in compliance with applicable law) has a joint interest, except to the extent of
the Attributable Income (as defined below) of such Person, (b) the income of any
Excluded Subsidiary, except to the extent of the amount of dividends or other
distributions (including distributions made as a return of capital or repayment
of principal of advances) actually paid to the Company or any Included
Subsidiaries by such Excluded Subsidiary during such period and (c) the income
(or loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any of the Subsidiaries or the
date such Person’s assets are acquired by the Company or any of the
Subsidiaries. Unless the context otherwise requires, references to “Consolidated
Net Income” are to Consolidated Net Income of the Company and the Included
Subsidiaries. For purposes hereof, “Attributable Income” means, for any period,
(i) in the case of any Domestic Subsidiary at least 90% of the Equity Interests
in which are owned (directly or indirectly) by the Company, a portion of the net
income of such Subsidiary for such period equal to the Company’s direct or
indirect ownership percentage of the Equity Interests of such Subsidiary or (ii)
in the case of any Domestic Subsidiary less than 90% of the Equity Interests in
which are owned (directly or indirectly) by the Company, the amount of dividends
or other distributions (including distributions made as a return of capital or
repayment of principal of advances) actually paid by such Subsidiary to the
Company or a wholly owned Domestic Subsidiary.
“Consolidated Net Tangible Assets” means, with respect to the Company as of any
date, the total amount of assets (less applicable valuation allowances) after
deducting (a) all current liabilities (excluding (i) the amount of liabilities
which are by their terms extendable or renewable at the option of the obligor to
a date more than 12 months after the date as of which the amount is being
determined, (ii) the current portion of long-term Indebtedness and (iii) Loans
outstanding hereunder) and (b) all goodwill, tradenames, trademarks, patents,
unamortized debt discount and expense and other like intangible assets, all as
set forth on the most recent balance sheet of the Company and its consolidated
Subsidiaries included in financial statements of the Company delivered to the
Administrative Agent on or prior to such date of determination pursuant to
clause (a) or (b) of Section 5.01 and determined on a consolidated basis in
accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

8

--------------------------------------------------------------------------------




“Credit Party” means the Administrative Agent or any Lender.
“Debt Issuance” means the incurrence of Indebtedness by the Borrower or any
other member of the Consolidated Group (excluding (i) Indebtedness owed to any
member of the Consolidated Group, (ii) borrowings under the Existing Credit
Agreement or any revolving facility entered into to refinance, replace, renew or
extend the Existing Credit Agreement in a principal amount not to exceed
$1,300,000,000 outstanding at any time, (iii) any other ordinary course
borrowings under working capital, letter of credit or overdraft facilities, (iv)
issuances of commercial paper and refinancings thereof, (v) purchase money
indebtedness incurred in the ordinary course of business, (vi) Indebtedness with
respect to capital leases incurred in the ordinary course of business, (vii)
Indebtedness in connection with Permitted Securitization Transactions and (viii)
other Indebtedness in an amount not to exceed $200,000,000 in the aggregate).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans (such Lender, a “Non-Funding Lender”) or (ii) to pay to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular Default, if any) has not been satisfied, (b) has notified the Company
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good-faith determination that a
condition precedent (specifically identified and including the particular
Default, if any) to funding a Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by a Credit Party or the Company, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s and the Company’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

9

--------------------------------------------------------------------------------




“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the presence, management, Release or threatened Release of any hazardous or
toxic substances or wastes or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental compliance,
investigation or remediation, fines, penalties or indemnities), of the Company
or any Subsidiary directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the presence, Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.
“Equity Issuance” means the issuance of any Equity Interests (excluding
issuances pursuant to employee stock plans or other benefit or employee
incentive arrangements).
“Equity Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (as defined in Section 412 of the Code
or Section 302 of ERISA), applicable to such Plan, in each instance whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a

10

--------------------------------------------------------------------------------




determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status, within the meaning of Section 305 of ERISA or Section 432 of
the Code.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Subsidiary” means (a) a Foreign Subsidiary of which securities or
other ownership interests representing less than 80% of the outstanding capital
stock or other equity interests, as the case may be, are, at the time any
determination is being made, beneficially owned, whether directly or indirectly,
by the Company or (b) a Non-Controlled Subsidiary.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder (a “Recipient”), (a) income or franchise Taxes imposed
on (or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which such Recipient is located, (c) in the case of a Lender
(other than an assignee pursuant to a request by the Company under Section
2.20(b) or an assignee if an Event of Default has occurred or is occurring), any
U.S. Federal withholding Tax that is imposed on amounts payable to such Lender
under any Loan Document pursuant to a law in effect on the date on which such
Lender first becomes a party to any Loan Document or designates a new lending
office, except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 2.18(a), (d) Taxes attributable to such Lender’s failure
to comply with Section 2.18(d), except to the extent that such failure resulted
from a Change in Tax Law after the date such Lender first becomes a party to any
Loan Document which rendered such Lender no longer legally entitled to deliver
the form, forms or other documentation required by Section 2.18(d) or otherwise
ineligible for an exemption from, or reduced rate of, withholding and (e) any
Taxes imposed under FATCA.

11

--------------------------------------------------------------------------------




“Existing Credit Agreement” means the Credit Agreement dated as of March 22,
2012 among the Borrower, the lenders party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Extension Date” has the meaning set forth in Section 2.10(e).
“Facility” means the term loan credit facility made available to the Borrower
pursuant to this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement and any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any applicable intergovernmental agreement entered into between the United
States and any other Governmental Authority in connection with the
implementation of the foregoing and any fiscal or regulatory legislation, rules
or official practices adopted pursuant to any such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depositary
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as an overnight bank funding rate (from and
after such date as the New York Fed shall commence to publish such composite
rate).
“Fee Letter” means the fee letter, dated as of the date hereof, among the
Borrower, the Administrative Agent and the Lead Arrangers.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i)
Consolidated EBITDAR of the Company for such period minus Capital Expenditures
for such period to (ii) the sum of Consolidated Interest Expense of the Company
for such period plus Rental Expense of the Company for such period.
“Fixed Rate” means, with respect to any Competitive Loan (other than a LIBOR
Competitive Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Loan in its related Competitive Bid.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
“Foreign Lender” means, in respect of any payments to be made by or on account
of any obligation of the Borrower hereunder, any Lender that is organized under
the laws of a jurisdiction other than the jurisdiction in which the Borrower is
organized.

12

--------------------------------------------------------------------------------




“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“GS Bank” means Goldman Sachs Bank USA.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Agreement” means the Guarantee Agreement substantially in the form of
Exhibit B among the Borrower, the Guarantors and the Administrative Agent.
“Guarantors” means the Subsidiary Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates or byproducts, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement.
“Included Subsidiary” means any Subsidiary that is not an Excluded Subsidiary.

13

--------------------------------------------------------------------------------




“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of outstanding Indebtedness of
others (other than Guarantees of contingent lease payments related to sales of
restaurants by the Company and the Subsidiaries or their predecessors in
interest (howsoever effected)), (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (j)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
hereunder or under any other Loan Document.
“Index Debt” means (a) indebtedness in respect of the obligations of the Company
under the Existing Credit Agreement or any revolving facility entered into to
refinance, replace, renew or extend the Existing Credit Agreement or, if such
indebtedness is rated by neither Moody’s nor S&P, then (b) senior unsecured,
long-term indebtedness for borrowed money of the Company that is not guaranteed
by any other Person or subject to any other credit enhancement (regardless of
whether there is any such indebtedness outstanding).
“Initial Borrowing” has the meaning assigned to such term in Section 4.02(c).
“Initial Borrowing End Date” has the meaning assigned to such term in Section
4.02(c).
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.09.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Fixed Rate Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.

14

--------------------------------------------------------------------------------




“Interest Period” means (a) with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months (or,
solely in the case of the Initial Borrowing, six months) thereafter, as the
Borrower may elect and (b) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than one day or more than 360 days) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a LIBOR Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a LIBOR Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“IRS” means the U.S. Internal Revenue Service.
“JPMCB” means JPMorgan Chase Bank, N.A.
“Lead Arranger” means each of GS Bank, J.P. Morgan Securities LLC and Citigroup
Global Markets Inc. in its capacity as a lead arranger in respect of the credit
facilities established hereunder.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Indebtedness
as of such date to (b) Adjusted EBITDA for the period of four consecutive fiscal
quarters of the Company ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Company
most recently ended prior to such date).

15

--------------------------------------------------------------------------------




“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
(a) the applicable Screen Rate or (b) if no Screen Rate is available for such
Interest Period, the arithmetic mean (rounded up to four decimal places) of the
rates quoted by the Reference Banks to leading banks in the London interbank
market for the offering of deposits in U.S. Dollars and for a period comparable
to such Interest Period, in each case as of the Specified Time on the Quotation
Day; provided that if any of the aforesaid rates shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or Borrowing, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (or, in the case of
a Competitive Loan, the LIBO Rate).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party (other than any such rights of a financial
institution under repurchase agreements described in clause (d) of the
definition of “Permitted Investments” entered into with such financial
institution) with respect to such securities.
“Lien Basket Amount” means, at any time, the sum of (a) the Securitization
Amount at such time in respect of Permitted Securitization Transactions and
Liens arising in connection therewith to the extent not otherwise permitted by
clause (h) of Section 6.02, plus (b) the aggregate principal amount of
obligations (including contingent obligations, in the case of Guarantees or
letters of credit) at such time secured by Liens permitted under clause (i) of
Section 6.02, plus (c) the fair market value of all property sold or transferred
after the Effective Date pursuant to Sale and Lease-Back Transactions permitted
by clause (c) of Section 6.11.
“Loan” means any loan made by a Lender to the Borrower pursuant to this
Agreement.
“Loan Documents” means this Agreement, the Guarantee Agreement, the Fee Letter
and any promissory notes issued pursuant to Section 2.11(e).
“Loan Parties” means the Borrower and the Guarantors.
“Local Time” means New York City time.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

16

--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Company to perform any of
its obligations under any Loan Document or (c) the rights and remedies available
to the Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness (other than (a) the Loans and (b)
Indebtedness owing to the Company or a Subsidiary), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Company and its
Subsidiaries in an aggregate principal amount exceeding $125,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
“Maturity Date” means the date occurring six months after the Effective Date
(the “Original Maturity Date”), as such date may be extended pursuant to Section
2.10.
“Maturity Date Extension Request” has the meaning set forth in Section 2.10(d).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means:
(a)    with respect to any sale or other disposition of assets by the Borrower
or any of its Subsidiaries, the excess, if any, of (i) the cash received in
connection therewith (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) payments made to retire any
Indebtedness that is secured by such asset and that is required to be repaid in
connection with the sale thereof (other than Loans), (B) the fees and expenses
incurred by the Borrower or any of its Subsidiaries in connection therewith, (C)
taxes paid or reasonably estimated to be payable in connection with such
transaction and (D) the amount of reserves established by the Borrower or any of
its Subsidiaries in good faith and pursuant to commercially reasonable practices
for adjustment in respect of the sale price of such asset or assets in
accordance with applicable generally accepted accounting principles; provided
that if the amount of such reserves exceeds the amounts charged against such
reserve, then such excess, upon the determination thereof, shall then constitute
Net Cash Proceeds; and provided further, that if the Borrower or any of its
Subsidiaries receives proceeds that would otherwise constitute Net Cash Proceeds
from a sale or other disposition of assets, the Borrower or such Subsidiary may
reinvest, or commit to reinvest, any portion of such proceeds in the business of
the Borrower or any of its Subsidiaries and, in such case, such proceeds shall
only constitute Net Cash Proceeds to the extent not so reinvested (or committed
to be reinvested) within the 90-day period following receipt of such proceeds;

17

--------------------------------------------------------------------------------




(b)     with respect to any Debt Issuance, the excess, if any, of (i) cash
received by the Borrower and its Subsidiaries in connection with such Debt
Issuance over (ii) the sum of (A) payments made to retire any Indebtedness for
borrowed money that is required to be repaid in connection with such Debt
Issuance (other than the Loans) and (B) the aggregate amount of all Taxes paid
or reasonably estimated to be payable and all underwriting discounts and
commissions and other fees and expenses incurred by the Borrower and its
Subsidiaries in connection with such Debt Incurrence; and
(c)    with respect to any Permitted Securitization Transaction, the excess, if
any, of (i) the aggregate Securitization Amount in respect of such Permitted
Securitization Transaction over (ii) the aggregate amount of all Taxes paid or
reasonably estimated to be payable and all underwriting discounts and
commissions and other fees and expenses incurred by the Borrower and its
Subsidiaries in connection with such Permitted Securitization Transaction (such
excess, the “Net Securitization Amount”); provided that for purposes of clause
(i) above, the “Securitization Amount” shall be deemed to be zero unless and
until (and then only to the extent) that the aggregate amount of the Net
Securitization Amounts in respect of all Permitted Securitization Transactions
entered into from and after the Effective Date is greater than US$250,000,000.
“Net Securitization Amount” has the meaning set forth in the definition of “Net
Cash Proceeds”.
“New York Fed” means the Federal Reserve Bank of New York.
“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00 a.m.
on such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; and provided further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Non-Controlled Subsidiary” means any direct or indirect subsidiary of the
Company with respect to which the Company (a) has reasonably determined that it
does not have sufficient operational control over such subsidiary to ensure that
such subsidiary (i) complies with the warranties and covenants applicable to
other Subsidiaries hereunder or (ii) does not take or omit to take any actions
that would constitute or lead to an Event of Default hereunder and (b) has
notified the Administrative Agent in writing that such subsidiary is a
“Non-Controlled Subsidiary” hereunder and such notice specifies, in reasonable
detail, the reasons for such a determination as described in clause (a) above;
provided that (A) no Subsidiary Guarantor, or Principal Domestic Subsidiary
shall be a Non-Controlled Subsidiary, (B) no subsidiary of which securities or
other ownership interests representing more than 80% of the outstanding Equity
Interests at the time any determination is being made, beneficially owned,
whether directly or indirectly, by the Company shall be a Non-Controlled
Subsidiary and (C) as of any date of determination, the Consolidated EBITDAR,
calculated for the period of four consecutive fiscal quarters most recently
ended of all Non-Controlled Subsidiaries (combined) shall not exceed 7.5% of the
Company’s Consolidated EBITDAR for such period, in each case determined as
though the Non-Controlled Subsidiaries were Included Subsidiaries for this
purpose.

18

--------------------------------------------------------------------------------




“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-Funding Lender” has the meaning set forth in the definition of “Defaulting
Lender”.
“Original Maturity Date” has the meaning set forth in the definition of
“Maturity Date”.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement except for any such taxes imposed in
connection with an assignment (other than an assignment made pursuant to Section
2.20).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight LIBOR borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the New York Fed as set forth on its public website from time to time) and
published on the next succeeding Business Day by the New York Fed as an
overnight bank funding rate (from and after such date as the New York Fed shall
commence to publish such composite rate).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 10.04.
“Participant Register” has the meaning set forth in Section 10.04(c)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means the acquisition by the Company or a Subsidiary of
the assets of a Person constituting a business unit or any Equity Interests of a
Person; provided that (a) immediately after giving effect thereto no Default
shall have occurred and be continuing or would result therefrom, (b) all
transactions related thereto shall be consummated in accordance with applicable
laws, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, (c) in the
case of an acquisition of Equity Interests in a Person, after giving effect to
such acquisition, at least 90% of the Equity Interests in such Person, and any
other Subsidiary resulting from such acquisition, shall be owned directly or
indirectly by the Company or any of its wholly owned Subsidiaries, (d) the
Company and its Subsidiaries are in compliance, on a pro forma basis after
giving effect to such acquisition, with the covenants contained in Sections 6.09
and 6.10 recomputed as of the last day of the most recently ended fiscal quarter
of the Company for which financial statements are available as if such
acquisition had occurred on the first day of each relevant period for testing
such compliance (using Adjusted EBITDA in lieu of Consolidated EBITDA for the
relevant period and including, for purposes of Section 6.10, pro forma
adjustments to Consolidated Interest Expense and Rental Expense for the relevant
period as if such acquisition had occurred on the first day of such period), (e)
the Company has delivered to the Administrative Agent a certificate of a
Financial Officer to the effect set forth in clauses (a), (c) and (d) above,
together with all relevant financial information for the business or entity
being acquired and (f) in the case of an acquisition of a publicly-owned entity,
such acquisition shall not have been preceded by an unsolicited tender offer.

19

--------------------------------------------------------------------------------




“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Section 7.01; and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:

20

--------------------------------------------------------------------------------




(a)    direct obligations of, or obligations on which the principal of and
interest are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within three
years from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and rated, at such date of acquisition, at least A-1 by S&P
or P-1 by Moody’s;
(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender, any Affiliate of any Lender, or
any other commercial bank organized under the laws of the United States of
America or any State thereof (or domestic office of any commercial bank that is
organized under the laws of any country that is a member of the OECD) which has
a combined capital and surplus and undivided profits of not less than
US$500,000,000;
(d)    fully collateralized repurchase agreements (i) with a term ending on the
next Business Day for direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America) and entered into with
a financial institution satisfying the criteria described in clause (c) above,
or (ii) with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;
(e)    investments in money market funds (i) with a policy to invest
substantially all their assets in one or more investments described in the
foregoing items (a), (b), (c) and (d) or (ii) having the highest credit rating
obtainable from S&P or from Moody’s;
(f)    investments in (i) any debt securities rated AA- or above by S&P and Aa3
or above by Moody’s and maturing within one year from the date of acquisition
thereof and (ii) mutual funds with assets of at least US$5,000,000,000 and that
invest 100% of their assets in securities described in clause (a) above or
subclause (i) of this clause (f); and
(g)    in the case of any Foreign Subsidiary, investments by such Subsidiary
that are denominated in U.S. Dollars, Euros or the currency of the jurisdiction
where such Foreign Subsidiary’s principal business activities are conducted and
are available in the principal financial markets of the jurisdiction and
otherwise are comparable (as nearly as practicable) to the investments described
above; provided that, for purposes of this clause (g), (i) the foregoing clause
(a) shall be deemed to include obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the government of the
jurisdiction in which such Foreign Subsidiary is located, in each case maturing
within one year from the date of acquisition thereof, and (ii) commercial banks
referred to in the foregoing clause (c) shall be deemed to include commercial
banks located in the applicable jurisdiction that the applicable Foreign
Subsidiary determines in good faith to be among the most creditworthy banks
available for deposits in the location where such deposits are being made.

21

--------------------------------------------------------------------------------




“Permitted Securitization Transaction” means any sale, assignment or other
transfer (or series of related sales, assignments or other transfers) by the
Company or any Subsidiary of receivables or royalty payments owing to the
Company or such Subsidiary or any interest in any of the foregoing pursuant to a
securitization transaction, together in each case with any collections and other
proceeds thereof, any collection or deposit account related thereto, and any
collateral, guarantees or other property or claims supporting or securing
payment by the obligor thereon of, or otherwise related to, any such receivables
or royalty payments.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Company or any ERISA Affiliate is (or, if such plan were terminated,
would under ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Principal Domestic Subsidiary” means (a) any Subsidiary organized in the United
States of America (other than a Subsidiary the material assets of which consist
primarily of Equity Interests in one or more Foreign Subsidiaries) whose assets
exceed 5% of the consolidated assets of the Company and its consolidated
Subsidiaries or whose revenues exceed 5% of the consolidated revenues of the
Company and its consolidated Subsidiaries, in each case as of the end of the
most recent fiscal quarter or for the most recently ended four consecutive
fiscal quarters, respectively, or (b) any Subsidiary that holds any material
trademark (including any Kentucky Fried Chicken, KFC, Pizza Hut or Taco Bell
trademark) for use in the United States of America or any jurisdiction therein;
provided that any Subsidiary shall not be deemed to be a “Principal Domestic
Subsidiary” if the Company determines in good faith that the delivery of a
guarantee by such Subsidiary may result in adverse tax consequences.
“Quotation Day” means for any Interest Period, two Business Days prior to the
first day of such Interest Period.

22

--------------------------------------------------------------------------------




“Recipient” has the meaning set forth in the definition of the term “Excluded
Taxes”.
“Reference Banks” means with respect to the LIBO Rate, the principal London
offices of JPMCB or such other banks as may be appointed by the Administrative
Agent in consultation with the Company.
“Refranchising Transaction” means a transaction in which the Company or any of
its Subsidiaries sells, transfers, leases or otherwise disposes of assets
(excluding the sale, transfer or disposition of intellectual property, except
for licenses of intellectual property to franchisees or prospective franchisees)
comprising one or more restaurants to the franchisee or prospective franchisee
thereof.
“Register” has the meaning set forth in Section 10.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the environment or any facility, building or structure.
“Rental Expense” means, for any Person for any period, the minimum rental
expense of such Person deducted in determining Consolidated Net Income of such
Person for such period. Unless the context otherwise requires, references to
“Rental Expense” are to Rental Expense of the Company and the Included
Subsidiaries.
“Required Lenders” means, at any time, Lenders holding unused Commitments and
outstanding Loans representing more than 50% of the sum of the total unused
Commitments and total aggregate principal amount of outstanding Loans at such
time; provided that for purposes of declaring the Loans to be due and payable
pursuant to Section 7.01, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, the
outstanding Competitive Loans of the Lenders shall be included in their
respective outstanding Loans in determining the Required Lenders.
“S&P” means Standard & Poor’s.
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, the
rate determined by Administrative Agent to be the London interbank offered rate
administered by the ICE Benchmark Administration (or any other person which
takes over the administration of that rate) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars
displayed on the ICE LIBOR USD page of the Reuters Screen (or any replacement
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters, determined as of the Specified Time on such Quotation Day (and if such
page is replaced or such service ceases to be available, another page or service
displaying the appropriate rate designated by the Administrative Agent after
consultation with the Company).

23

--------------------------------------------------------------------------------




“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.11.
“Securitization Amount” means, at any date of determination thereof and in
respect of any Permitted Securitization Transaction, (a) in the case of a
Permitted Securitization Transaction structured as a borrowing of loans secured
by receivables or royalty payments, the outstanding principal amount of
Indebtedness incurred in respect of such Permitted Securitization Transaction
that is secured by such receivables or royalty payments and (b) in the case of a
Permitted Securitization Transaction structured as a sale or other transfer of
receivables or royalty payments (other than a sale or transfer of such
receivables or royalty payments to a Subsidiary), the aggregate amount of cash
consideration received by the Company or any of its Subsidiaries from such sale
or transfer, but only to the extent representing the outstanding equivalent of
principal, capital or comparable interests in respect of such receivables or
royalty payments that remain uncollected at such time and would not be
distributed to the Company or a Subsidiary if such Permitted Securitization
Transactions were to be terminated at such time.
“Securitization Subsidiary” means any Subsidiary that is formed by the Company
or any of its Subsidiaries for the sole purpose of effecting or facilitating a
Permitted Securitization Transaction and that (a) owns no assets other than
receivables, royalty payments and other assets that are related to such
Permitted Securitization Transaction and (b) engages in no business and incurs
no Indebtedness, in each case, other than those related to such Permitted
Securitization Transaction.
“Sold Business” means any Person, property, business or asset sold, transferred
or otherwise disposed of by the Company or any Subsidiary, other than in the
ordinary course of business.
“Specified Currency” has the meaning assigned to such term in Section 10.14.
“Specified Time” means with respect to the LIBO Rate, 11:00 a.m., London time.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

24

--------------------------------------------------------------------------------




“Subsidiary” means any subsidiary of the Company; provided that except for
purposes of Sections 3.04, 3.11, 5.01(a), 5.01(b) and 5.01(f), the term
“Subsidiary” shall not include a Non-Controlled Subsidiary.
“Subsidiary Guarantors” means (a) the Subsidiaries listed on Schedule A and (b)
any other Subsidiary that is a “Subsidiary Guarantor” (under and as defined in
the Existing Credit Agreement) at any time other than a Foreign Subsidiary.
“Syndication Agent” means each of JPMCB and Citibank, N.A., in its capacity as a
syndication agent in respect of the credit facilities established hereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be party, the borrowing of Loans and the
use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
“U.S. Dollars” or “US$” or “$” refers to lawful money of the United States of
America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30)of the Code.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “LIBOR
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“LIBOR Borrowing”).


Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the

25

--------------------------------------------------------------------------------




words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application or interpretation thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b)
notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Company or any Subsidiary at
“fair value”, as defined therein and (ii) for purposes of determining compliance
with any provision of this Agreement, the determination of whether a lease is to
be treated as an operating lease or capital lease shall be made without giving
effect to any change in accounting for leases pursuant to GAAP resulting from
the implementation of proposed Accounting Standards Update - Leases (Topic 840)
issued August 17, 2010, or any successor proposal.


ARTICLE 2
THE CREDITS


Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans denominated in U.S. Dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Loans exceeding such Lender’s
Commitment or (ii) the sum of the total Loans extended hereunder plus the
aggregate principal amount of outstanding Competitive Loans exceeding the total
Commitments. The Loans shall be available in up to three drawings. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Loans borrowed under this Section 2.01 and paid or prepaid may not be
reborrowed.


    

26

--------------------------------------------------------------------------------




Section 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.


(b)    Subject to Section 2.15, (i) each Borrowing shall be comprised entirely
of ABR Loans or LIBOR Loans and (ii) each Competitive Borrowing shall be
comprised entirely of LIBOR Loans or Fixed Rate Loans, in each case as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan in accordance with the terms
of this Agreement and shall not result in any increased costs under Section 2.16
or any obligation by the Borrower to make any payment under Section 2.18 in
excess of the amounts, if any, that such Lender would be entitled to claim under
Section 2.16 or 2.18, as applicable, without giving effect to such change in
lending office.


(c)    At the commencement of each Interest Period for any LIBOR Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of US$1,000,000 and not less than US$10,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Each Competitive Borrowing
shall be in an aggregate amount that is an integral multiple of US$1,000,000 and
not less than US$10,000,000. Borrowings of more than one Type may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 3 LIBOR Borrowings outstanding.


(d)    [Intentionally Omitted]


(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.


Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) in the case of a LIBOR
Borrowing, not later than 1:00 p.m., Local Time, three Business Days before the
date of the proposed Borrowing and (b) in the case of an ABR Borrowing, not
later than 1:00 p.m., Local Time, on the date of the proposed Borrowing. Each
such Borrowing Request shall be irrevocable and shall be made by hand delivery
or telecopy to the Administrative Agent of a duly completed and executed
Borrowing Request in the form of Exhibit C (or by telephone notification,
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
duly completed and executed Borrowing Request in the form of Exhibit C).



27

--------------------------------------------------------------------------------




Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Sections 2.01 and 2.02:
(i)the aggregate principal amount of such Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)the Type of such Borrowing;


(iv)in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period” and


(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.08.


Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this paragraph may be rejected by the
Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
Borrower and, if so rejected, will be of no force or effect. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender that will make a Loan as part of
the requested Borrowing of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the sum of
the aggregate principal amount of outstanding Loans (including Competitive
Loans) at any time shall not exceed the total Commitments and provided further
that notwithstanding anything herein to the contrary, no Competitive Bids may be
accepted and no Competitive Loans may be made without the prior written consent
of all of the Lenders. To request Competitive Bids, the Borrower shall notify
the Administrative Agent of such request by (x) in the case of a LIBOR
Borrowing, not later than 11:00 a.m., Local Time, four Business Days before the
date of the proposed Borrowing and (y) in the case of a Fixed Rate Borrowing,
not later than 10:00 a.m., Local Time, one Business Day before the date of the
proposed Borrowing; provided that the Borrower may submit up to (but not more
than) three Competitive Bid Requests on the same day, but a Competitive Bid
Request shall not be made within five Business Days after the date of any
previous Competitive Bid Request, unless any and all such previous Competitive
Bid Requests shall have been withdrawn or all Competitive Bids received in
response thereto rejected. Each such Competitive Bid Request shall be
irrevocable and shall be made by hand delivery or telecopy to the Administrative
Agent of a duly completed and executed Competitive Bid Request in the form of
Exhibit D (or by telephone notification, confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a duly completed and executed
Competitive Bid Request in the form of Exhibit D). Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

28

--------------------------------------------------------------------------------






(i)the aggregate principal amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)the Type of such Borrowing;


(iv)the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and


(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.08.


Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
(b)    Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of (i) a LIBOR Competitive Borrowing, not later than 9:30 a.m., Local Time,
three Business Days before the proposed date of such Competitive Borrowing and
(ii) a Fixed Rate Borrowing, not later than 9:30 a.m., Local Time, on the
proposed date of such Competitive Borrowing. Competitive Bids that do not
conform substantially to the form approved by the Administrative Agent may be
rejected by the Administrative Agent, and the Administrative Agent shall notify
the applicable Lender as promptly as practicable. Each Competitive Bid shall
specify (i) the principal amount (which shall be expressed in U.S. Dollars and
be a minimum of US$5,000,000 and an integral multiple of US$1,000,000 and which
may equal the entire principal amount of the Competitive Borrowing requested by
the Borrower) of the Competitive Loan or Loans that the Lender is willing to
make, (ii) the Competitive Bid Rate or Rates at which the Lender is prepared to
make such Loan or Loans (expressed as a percentage rate per annum in the form of
a decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.


(c)    The Administrative Agent shall promptly notify the Borrower by telecopy
of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

29

--------------------------------------------------------------------------------






(d)    Subject only to the provisions of this paragraph, the Borrower may accept
or reject any Competitive Bid. The Borrower shall notify the Administrative
Agent by telephone, confirmed promptly by telecopy in a form approved by the
Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, (i) in the case of a LIBOR Competitive Borrowing,
not later than 10:30 a.m., Local Time, three Business Days before the date of
the proposed Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 10:30 a.m., Local Time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, such Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of US$5,000,000 and an integral multiple of US$1,000,000; provided
further that if a Competitive Loan must be in an amount less than US$5,000,000
because of the provisions of clause (iv) above, such Competitive Loan may be for
a minimum of US$1,000,000 or any integral multiple thereof, and in calculating
the pro rata allocation of acceptances of portions of multiple Competitive Bids
at a particular Competitive Bid Rate pursuant to clause (iv) the amounts shall
be rounded to integral multiples of US$1,000,000 in a manner determined by such
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.


(e)    The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.


(f)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.


Section 2.05. [Intentionally Omitted].


Section 2.06. [Intentionally Omitted].


Section 2.07. [Intentionally Omitted].


    

30

--------------------------------------------------------------------------------




Section 2.08. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof, by wire transfer of
immediately available funds in U.S. Dollars by 12:00 noon, Local Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of such Borrower maintained with the Administrative Agent,
and designated by such Borrower in the applicable Borrowing Request or
Competitive Bid Request.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of such Borrower, the interest
rate applicable to the Loans included in such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.


Section 2.09. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing and, in the case of
a LIBOR Borrowing, may elect Interest Periods therefor, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings, which may not
be converted or continued.


(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election, by the time and date that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be made by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower (or by telephone notification, confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower). Without limiting the rights of the Borrower to repay outstanding
Borrowings, each conversion or continuation of a Borrowing shall comply with the
applicable provisions of Section 2.02.


    

31

--------------------------------------------------------------------------------




(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)in the case of an election resulting in a Borrowing, the Type of the
resulting Borrowing; and


(iv)in the case of an election resulting in a Borrowing, if the resulting
Borrowing is to be a LIBOR Borrowing, the Interest Period to be applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.


(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as a Borrowing of the
same Type with an Interest Period one month’s duration.


(f)    Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.


Section 2.10. Termination, Reduction and Extension of Commitments. (a) Unless
previously terminated, the Commitments shall terminate (x) on the date of each
Borrowing, in an amount equal to the aggregate principal amount of such
Borrowing, (y) in full (excluding the Commitments of Non-Funding Lenders), on
the last day of the Availability Period and (z) in the case of any Non-Funding
Lenders, in full, on the Maturity Date.

32

--------------------------------------------------------------------------------






(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of US$5,000,000 and not less than
US$10,000,000.


(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days (or such lesser number of days as may be acceptable to the
Administrative Agent) prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.


(d)    Mandatory Termination or Reduction of Commitments.


(i)In the event that the Borrower or any other member of the Consolidated Group
actually receives any Net Cash Proceeds arising from any Permitted
Securitization Transactions, Debt Issuance or Asset Sale, in each case during
the period commencing on the Effective Date and ending on the last day of the
Availability Period, then the Commitments then outstanding shall be
automatically reduced in an amount equal to 100% of such Net Cash Proceeds
(minus the amount of such Net Cash Proceeds required to be applied to prepay
Loans outstanding at such time in accordance with Section 2.12(c)) on the day of
receipt by the Borrower or, as applicable, any other member of the Consolidated
Group of such Net Cash Proceeds. The Borrower shall promptly notify the
Administrative Agent of the receipt by the Borrower, or, as applicable, any
other member of the Consolidated Group, of such Net Cash Proceeds from any Debt
Issuance or Asset Sale, and such notice shall be accompanied by a reasonably
detailed calculation of the Net Cash Proceeds received.


(ii)All reductions of the Commitments pursuant to Section 2.10(d)(i) shall be
made ratably to the Lenders’ individual Commitments. For the avoidance of doubt,
Net Cash Proceeds shall first be applied to the prepayment of Loans outstanding
at any time in accordance with Section 2.12(c) and then to the reduction of
Commitments in accordance with 2.10(d)(i).

33

--------------------------------------------------------------------------------






(e)    (i) The Company may, by delivery of a written notice (a “Maturity Date
Extension Notice”) to the Administrative Agent (which shall promptly deliver a
copy to each of the Lenders) not less than 30 days and not more than 60 days
prior to the Maturity Date, require the Lenders to extend the Maturity Date for
an additional period of three months (the “Extended Maturity Date”); provided
that there shall be no more than one extension of the Maturity Date pursuant to
this Section. Upon delivery of the Maturity Date Extension Notice to the
Lenders, (the date of such delivery, the “Extension Date”) the Maturity Date
shall be extended to the Extended Maturity Date.


(ii)Notwithstanding the foregoing provisions of this Section 2.10, no extension
of the Maturity Date shall be effective with respect to any Lender unless, (A)
on and as of the Extension Date in respect of such extension, no Event of
Default shall have occurred and be continuing and (B) on or prior to the
Original Maturity Date, the Company shall have paid the extension fees required
under Section 2.13(c).


Section 2.11. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan of such Lender
owing by the Borrower to such Lender on the earlier to occur of (x) the Maturity
Date and (y) the ChinaCo Spin Effective Date and (ii) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Competitive Loan owing by the Borrower on the earlier to occur of (x) last day
of the Interest Period applicable to such Loan and (y) the ChinaCo Spin
Effective Date.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made to each Borrower hereunder, the Type thereof and,
in the case of any LIBOR Borrowing, the Interest Period applicable thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.


(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay its Loans in
accordance with the terms of this Agreement.


(e)Any Lender may request that Loans made by it to the Borrower be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans of the Borrower
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

34

--------------------------------------------------------------------------------






Section 2.12. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any of its Borrowings in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.


(b)The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment by such Borrower hereunder (i) in the case of
prepayment of a LIBOR Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., Local Time, one Business Day before
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that if a notice of optional prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.10, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.10. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the participating Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.14.


(c)Mandatory Prepayment of Loans.


(i)In the event that the Borrower or any other member of the Consolidated Group
actually receives any Net Cash Proceeds arising from any Permitted
Securitization Transaction, Debt Issuance or Asset Sale, in each case after the
Effective Date, then the Borrower shall prepay the Loans in an amount equal to
100% of such Net Cash Proceeds not later than three Business Days following the
receipt by the Borrower or any such Subsidiary of such Net Cash Proceeds. The
Borrower shall promptly (and not later than the date of receipt thereof) notify
the Administrative Agent of the receipt by the Borrower or, as applicable, any
other member of the Consolidated Group, of such Net Cash Proceeds from any Debt
Issuance or Asset Sale, and such notice shall be accompanied by a reasonably
detailed calculation of the Net Cash Proceeds. Each prepayment of Loans shall be
applied ratably and shall be accompanied by accrued interest and fees on the
amount prepaid to the date fixed for prepayment, plus, in the case of any LIBOR
Borrowing, any amounts due to the Lenders under Section 10.03(a).

35

--------------------------------------------------------------------------------






(d)Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(b) of this Section; provided, that if the Borrower fails to so select such
Borrowing or Borrowings, such prepayment shall be applied to the outstanding
Borrowings in the direct order of maturity of the relevant Interest Periods
applicable thereto.


Section 2.13. Fees.


(a)Commitment Fees. The Company agrees to pay to the Administrative Agent, for
the account of each Lender, a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(b)Upfront Fees. The Company agrees to pay to the Administrative Agent, for the
account of each Lender, an upfront fee at the rate set forth in the Fee Letter
on the aggregate amount of the Commitments in effect on the Effective Date,
which fee shall be earned and payable on the Effective Date.


(c)Extension Fees. In the event that the Extension Date occurs, the Company
agrees to pay to the Administrative Agent, for the account of each Lender, an
extension fee at the rate set forth in the Fee Letter on the aggregate
outstanding principal amount of the Loans of such Lender on the Original
Maturity Date, which fee shall be earned and payable on the Original Maturity
Date.


(d)The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.


(e)All fees payable hereunder shall be paid in U.S. Dollars on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, upfront fees and Extension Fee, to the applicable
Lenders. Fees paid shall not be refundable under any circumstances.


Section 2.14. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

36

--------------------------------------------------------------------------------






(b)The Loans comprising each LIBOR Borrowing shall bear interest at the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.


(g) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (f) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBOR Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion. All interest shall be
payable in U.S. Dollars.
(d)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


Section 2.15. Alternate Rate of Interest; Illegality. (a) If prior to the
commencement of any Interest Period for a LIBOR Borrowing:


(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or


(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

37

--------------------------------------------------------------------------------






then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Borrowing, shall be ineffective and
(ii) if any Borrowing Request requests a LIBOR Borrowing, such Borrowing shall
be made as an ABR Borrowing; provided that if the circumstances giving rise to
such notice do not affect all the Lenders, then requests by the Borrower for
LIBOR Competitive Borrowings may be made to Lenders that are not affected
thereby.
(b)    Notwithstanding any other provision of this Agreement, in the event that
it becomes unlawful for any Lender or any applicable lending office of such
Lender to make, maintain, or fund LIBOR Loans in U.S. Dollars hereunder, then
such Lender shall promptly notify the Company thereof and such Lender’s
obligation to make or continue any LIBOR Loans, to convert other Types of Loans
into LIBOR Loans shall be suspended until the circumstances giving rise to
suspension no longer exist (in which case such Lender shall again make,
maintain, and fund LIBOR Loans), and each such LIBOR Loan then outstanding shall
(a) in the case of all Loans (other than Competitive Loans), be converted into
ABR Loans on the last day of the then-current Interest Period with respect
thereto and (b) in the case of Competitive Loans, be due and payable on the last
day of the then-current Interest Period with respect thereto.


Section 2.16. Increased Costs. (a) If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender;


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes and (B)
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(iii)impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBOR Loans or Fixed Rate Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or reduce the amount of any
sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Company will pay to such
Lender or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or such other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

38

--------------------------------------------------------------------------------






(b)If any Lender reasonably determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Company will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.


(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Company and
shall be conclusive absent manifest error. The Company shall pay such Lender, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.


(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Company of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180 day period referred to above shall be extended to include the
period of retroactive effect thereof.


(e)Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.


Section 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan or Fixed Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any LIBOR Loan or Fixed Rate Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.12(b) and is revoked in accordance therewith), (d) the failure
to borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any LIBOR Loan or Fixed Rate Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Company pursuant to Section 2.20, then, in any such event, the Borrower
shall compensate each affected Lender for the loss, cost and expense
attributable to such event. In the case of a LIBOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in U.S. Dollars and of

39

--------------------------------------------------------------------------------




a comparable amount and period from other banks in the London interbank market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Company and shall be conclusive absent manifest error; provided that after
receiving written request therefor by the Borrower, each affected Lender shall
promptly provide such Borrower with an estimate of any amount or amounts that
such Lender is entitled to receive pursuant to this Section. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof; provided that the Company shall not be required to
compensate a Lender pursuant to this Section for any such amounts incurred more
than 180 days prior to the date that such Lender delivers such certificate.


Section 2.18. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.


(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)(i) The Borrower shall indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Recipient, on or with respect to any payment by or on account of
any obligation of the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.18(c)(i)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
provided that if the Recipient fails to file notice to the Borrower of the
imposition of any Indemnified Taxes or Other Taxes within 120 days following the
receipt of actual written notice by such Recipient of the imposition of such
Indemnified Taxes or Other Taxes, there will be no obligation for such Borrower
to pay interest or penalties attributable to the period beginning after such
120th day and ending seven days after the Borrower receives notice from such
Recipient, as applicable. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

40

--------------------------------------------------------------------------------






(i)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (A) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c)(ii) relating
to the maintenance of a Participant Register and (C) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.18(c)(ii). Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.18(d)(ii) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(d)(i) Any Lender, with respect to the Borrower, that is entitled to an
exemption from or reduction of withholding Tax under the law of the jurisdiction
in which such Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by such Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate.


(ii)Without limiting the generality of the foregoing:


(A)Each Lender that is a U.S. Person shall deliver to the Administrative Agent
(with a copy to the Borrower) on or prior to the date on which such Person
becomes a party hereunder (and from time to time thereafter upon the reasonable
request of such Borrower of the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding; and


(B)Each Lender that is not a U.S. Person shall establish a complete exemption
from U.S. Federal withholding Tax with respect to payments hereunder or under
any other Loan Document through application of the Code or an applicable treaty
by delivering to each Borrower and the Administrative Agent on or prior to the
date on which such Lender becomes a party to this Agreement (or after accepting
an assignment of any interest hereunder) and from time to time thereafter upon
reasonable request by the Administrative Agent or such Borrower, two duly
completed copies of the following, as applicable: (1) IRS W-8BEN or IRS W-8BEN-E
claiming eligibility of the Lender for benefits of an income tax treaty to which
the United States is a party, (2) in the case of a Lender claiming eligibility
for the benefits of the exemption for “portfolio interest” under Section 881(c)
of the Code, IRS W-8BEN or IRS W-8BEN-E along with a certificate to the effect
that such Lender is not (x) a “bank” within the meaning of Section 881(c)(3)(A)

41

--------------------------------------------------------------------------------




of the Code, (y) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code or (z) a “controlled foreign corporation”
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code, (3) IRS Form W-8ECI or (4) IRS Form W-8IMY and all
supporting documentation (including any of the documentation listed in clauses
(1), (2) and (3), as applicable) required pursuant to applicable Treasury
Department regulations, or, in each case, an applicable successor form, provided
that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide the certification listed in (2) above on behalf
of such direct and indirect partner.


(e)If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount to deduct and withhold from such payment.


(f)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.18 (including by the payment of additional amounts
pursuant to this Section 2.18), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

42

--------------------------------------------------------------------------------






(g)Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations hereunder or
under any other Loan Document.


Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set‑offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.16
or 2.18, or otherwise) in U.S. Dollars prior to 12:00 noon, Local Time, on the
date when due, in immediately available funds, without set-off or counterclaim.
All such payments in U.S. Dollars shall be made to the Administrative Agent at
its offices at its address specified in Section 10.01, except that payments
pursuant to Sections 2.16, 2.17, 2.18 and 10.03 shall be made directly to the
Persons entitled thereto, without set-off or counterclaim. Any amounts received
after the time required to be received hereunder on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day (provided that if such payment date is the Maturity Date, the date
for payment shall be the immediately preceding Business Day) and, in the case of
any payment accruing interest, interest thereon shall be payable for the period
of such extension. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.


(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties and
second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

43

--------------------------------------------------------------------------------






(c)If any Lender shall, by exercising any right of set‑off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans; provided that (i) the provisions
of this paragraph shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Company or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set‑off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.


(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lenders hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the applicable
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.


(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.08(b), 2.19(d) or 10.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.


Section 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall use reasonable efforts to file any certificate or document
reasonably requested by the Company or designate a different lending office for
funding or booking its affected Loans hereunder or to assign its affected rights
and obligations hereunder to another of its offices, branches or affiliates, if
such filing, designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.16 or 2.18, as the case may be, in the future and
(ii) in the judgment of such Lender, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

44

--------------------------------------------------------------------------------






(b)If any Lender requests compensation under Section 2.16, or if any Lender is a
Defaulting Lender, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, or if the Company is entitled to
replace a Lender pursuant to Section 10.02(c), then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement (other than in respect of any
outstanding Competitive Loans held by it and any existing rights to payments
under Section 2.16 and Section 2.18) to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans (other than Competitive Loans),
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment and delegation will result in a reduction in such
compensation or payments.


Section 2.21. [Intentionally Omitted].


Section 2.22. [Intentionally Omitted].


Section 2.23. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)commitment fees shall cease to accrue on the amount of the Commitment of such
Defaulting Lender pursuant to Section 2.13(a); and


(b)the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 10.02); provided
that this clause (b) shall apply to the vote of a Defaulting Lender in the case
of an amendment, waiver, or other modification referred to in clause (i) or (ii)
of the first proviso of Section 10.02(b) unless such Defaulting Lender shall be
affected by such amendment, waiver or other modification.

45

--------------------------------------------------------------------------------






In the event that the Administrative Agent and the Company, each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then such Lender shall cease to be a Defaulting Lender.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES


The Company represents and warrants to the Lenders that:
Section 3.01. Organization; Powers. Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required, in
each case except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.


Section 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement and any promissory notes issued pursuant to Section 2.11(e) have
been duly executed and delivered by the Company and constitute, and the
Guarantee Agreement when executed and delivered by each Guarantor will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the Loan
Parties or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Loan Party or its assets, or give rise to a right thereunder to require
any payment (other than pursuant to this Agreement) to be made by any Loan
Party, and (d) will not result in the creation or imposition of any Lien on any
asset of any Loan Party, except, with respect to clauses (b) and (c), any such
violations, defaults and payments which, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect and except,
with respect to clause (d), any such Liens permitted under Section 6.02.

46

--------------------------------------------------------------------------------






Section 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
related statements of income, cash flows and shareholders’ equity and
comprehensive income as of and for the fiscal year ended December 31, 2014,
reported on by KPMG LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.


(b)As of the Effective Date, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole, since December 31, 2014.


Section 3.05. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to the business of the Company and its Subsidiaries on a consolidated
basis, except for minor defects in title and other matters that do not interfere
with their ability to conduct their businesses on a consolidated basis as
currently conducted or to utilize such properties for their intended purposes on
a consolidated basis.


(b)Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Company and its Subsidiaries on a consolidated
basis, and the use thereof by the Company and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.


Section 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings (and, to the knowledge of the Company, there are no
investigations) by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries (i) as to which there is a reasonable
likelihood of an adverse determination and that, if adversely determined,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that, other
than actions, suits or proceedings commenced by the Administrative Agent or any
Lender, involve this Agreement or the Transactions.


(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

47

--------------------------------------------------------------------------------






(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in, a Material Adverse Effect.


Section 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.


Section 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


Section 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.


Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount which, if
it were required to be fully paid, would reasonably be expected to result in a
Material Adverse Effect.


Section 3.11. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject (to its knowledge, in the case of those to which
only its Non-Controlled Subsidiaries are subject), and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect; provided that for purposes of this
sentence, any information disclosed in any publicly available filing made by the
Company with the Securities and Exchange Commission pursuant to the rules and
regulations of the Securities and Exchange Commission shall be considered to
have been disclosed to the Lenders.

48

--------------------------------------------------------------------------------






Section 3.12. Subsidiary Guarantors. As of the Effective Date, there are no
Principal Domestic Subsidiaries other than the Subsidiary Guarantors and the
Subsidiaries listed on Schedule B.


ARTICLE 4
CONDITIONS


Section 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):


(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.


(b)The Administrative Agent (or its counsel) shall have received from the
Subsidiary Guarantors either (i) a counterpart of the Guarantee Agreement signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of the Guarantee Agreement) that such
party has signed a counterpart of the Guarantee Agreement.


(c)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Mayer Brown LLP, U.S. Counsel for the Loan Parties, (ii)
K&L Gates LLP, special North Carolina counsel to the Company and (iii) Carson
Stewart, Esq., Corporate Counsel of the Company, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.


(d)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties (such evidence
of good standing to be limited to the good standing of each Loan Party in such
Loan Party’s jurisdiction of organization), the authorization of the
Transactions and any other legal matters relating to the Loan Parties, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel provided, that the documents and
certificates set forth on Schedule 4.01 need not be delivered to the
Administrative Agent on the Effective Date, but shall instead be delivered
within the time limit specified on such schedule, as such time limit may be
extended from time to time by the Administrative Agent in its reasonable
discretion.


(e)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, solely in his capacity as such and not individually,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

49

--------------------------------------------------------------------------------






(f)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.


(g)[Intentionally Omitted].


(h)To the extent requested by not later than five Business Days prior to the
Effective Date, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including information
required under the Act.


The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. The obligations
of the Lenders to make Loans hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 10.02) at
or prior to 3:00 p.m., New York City time, on December 8, 2015 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan
during the Availability Period on the occasion of any Borrowing is subject to
the satisfaction of the following conditions:


(a)The representations and warranties of the Company set forth in this Agreement
shall be true and correct (or, in the case of any representation or warranty not
qualified as to materiality, true and correct in all material respects) on and
as of the date of such Borrowing, except to the extent that any such
representations and warranties expressly relate to an earlier date in which case
any such representations and warranties shall be true and correct (or, in the
case of any such representation or warranty not qualified as to materiality,
true and correct in all material respects) at and as of such earlier date.


(b)At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing and, solely in the event that any
amounts remain outstanding or any commitments remain in place under the Existing
Credit Agreement, no “Default” or “Event of Default” shall have occurred and be
continuing under the Existing Credit Agreement.


(c)The initial Borrowing under the facility (the “Initial Borrowing”) shall be
made not later than 10 Business Days following the Effective Date (such date,
the “Initial Borrowing End Date”).


Each Borrowing shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

50

--------------------------------------------------------------------------------




ARTICLE 5
AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that:
Section 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (with sufficient copies for each Lender):


(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of income, cash flows and
shareholders’ equity and comprehensive income as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a qualification, exception
or explanatory paragraph relating to the Company’s ability to continue as a
going concern and without any qualification, exception or explanatory paragraph
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP (identifying in an explanatory
paragraph any material accounting changes); provided that delivery of the
Company’s form 10-K containing the information required to be contained therein
pursuant to the rules and regulations of the Securities and Exchange Commission,
including the financial statements described above reported on by KPMG LLP or
other independent public accountants of recognized national standing (without a
qualification, exception or explanatory paragraph relating to the Company’s
ability to continue as a going concern and without any qualification, exception
or explanatory paragraph as to the scope of such audit), shall be deemed to
satisfy the requirements of this clause (a);


(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its condensed consolidated balance sheet and
related statements of income, cash flows and shareholders’ equity and
comprehensive income as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that delivery of the Company’s Form 10‑Q,
containing the information required to be contained therein pursuant to the
rules and regulations of the Securities and Exchange Commission, together with
the certificate of a Financial Officer as described above, shall be deemed to
satisfy the requirements of this clause (b);

51

--------------------------------------------------------------------------------






(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.09 and 6.10 (including any adjustments
necessary to reflect the existence of any Excluded Subsidiaries) and (iii)
stating whether any material change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;


(d)promptly after any certificate is delivered to the “Administrative Agent”
under the Existing Credit Agreement pursuant to Section 5.01(d) of such Existing
Credit Agreement (as in effect on the date hereof), a copy of such certificate;


(e)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; and


(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; provided that any
request by a Lender for any information pursuant to this clause (f) shall be
made through the Administrative Agent.


(g)Any financial statement, report, proxy statement or other material required
to be delivered pursuant to clause (a), (b) or (e) of this Section shall be
deemed to have been furnished to the Administrative Agent and each Lender on the
date that such financial statement, report, proxy statement or other material is
posted on the Securities and Exchange Commission’s website at www.sec.gov;
provided that the Administrative Agent will promptly inform the Lenders of any
such notification by the Company.


Section 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent written notice of any of the following promptly after a
Financial Officer or other executive officer of the Company becomes aware
thereof:


(a)the occurrence of any Default;


(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;

52

--------------------------------------------------------------------------------






(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
US$100,000,000; and
(d)any other development (except any change in general economic conditions) that
results in, or would reasonably be expected to result in, a Material Adverse
Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Company and its Subsidiaries on a consolidated basis;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution or sale of assets permitted under Section 6.03.


Section 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.


Section 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of their business on a consolidated basis in good working order
and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies (or pursuant to
self‑insurance arrangements that are consistent with those used by other
companies that are similarly situated), insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.


Section 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all during normal business hours; provided that in the
case of any Lender, unless an Event of Default has occurred and is continuing,
the Company shall not be required to permit any such visits by such Lender or
its representatives pursuant to this Section more than once during any calendar
year (and the Lenders will exercise reasonable efforts to coordinate such visits
through the Administrative Agent).

53

--------------------------------------------------------------------------------






Section 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.


Section 5.08. Use of Proceeds. The proceeds of all Loans will be used only for
general corporate purposes, including Equity Payments. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.


ARTICLE 6
NEGATIVE COVENANTS


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that:
Section 6.01. Subsidiary Indebtedness. The Company will not permit the aggregate
principal amount of Indebtedness of its Domestic Subsidiaries (excluding (a) any
Indebtedness of a Domestic Subsidiary owed to the Company or another Domestic
Subsidiary, (b) any Indebtedness of a Guarantor, so long as its Guarantee under
the Guarantee Agreement remains in effect, (c) any Indebtedness of a
Securitization Subsidiary that is included in calculating the Securitization
Amount, (d) any Guarantee by a Domestic Subsidiary of Indebtedness of a Foreign
Subsidiary, if the assets of such Domestic Subsidiary consist solely of
investments in Foreign Subsidiaries and a de minimis amount of other assets and
(e) Indebtedness existing as of the Effective Date and set forth on Schedule
6.01, but including (except as provided in clause (d) above) any Guarantee by a
Domestic Subsidiary (other than a Guarantor) of Indebtedness of any other
Person, including the Company, a Guarantor or a Foreign Subsidiary) at any time
to exceed US$200,000,000.


Section 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:


(a)Permitted Encumbrances;


(b)any Lien on any property or asset of the Company or any Domestic Subsidiary
existing on the date hereof; provided that (i) such Lien shall not apply to any
other property or asset of the Company or any Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
refinancings, extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof; provided further that, any such Lien
securing obligations in excess of US$10,000,000 on the date hereof shall not be
permitted under this clause (b) unless such Lien is set forth in Schedule 6.02;

54

--------------------------------------------------------------------------------






(c)any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;


(d)Liens on fixed or capital assets (including equipment) hereafter acquired,
constructed or improved by the Company or any Subsidiary; provided that (i) such
security interests secure Indebtedness incurred to finance the acquisition,
construction or improvement of such fixed or capital assets, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 90% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;


(e)Liens securing Capital Lease Obligations arising out of Sale and Lease-Back
Transactions; provided that (i) such Sale and Lease-Back Transaction is
consummated within 90 days after the purchase by the Company or a Subsidiary of
the property or assets which are the subject of such Sale and Lease-Back
Transaction and (ii) such Liens do not at any time encumber any property or
assets other than the property or assets that are the subject of such Sale and
Lease-Back Transaction;


(f)any Lien on any property or asset of any Subsidiary securing obligations in
favor of the Company or any other Subsidiary;


(g)any Lien on any property or asset of any Foreign Subsidiary securing
obligations of any Foreign Subsidiary;


(h)Permitted Securitization Transactions and Liens arising in connection with
any Permitted Securitization Transaction; and


(i)other Liens not otherwise permitted by the foregoing clauses of this Section
(including Permitted Securitization Transactions and Liens arising in connection
with any Permitted Securitization Transaction, to the extent exceeding the
amount in clause (h) above); provided that the Lien Basket Amount shall not at
any time exceed 15% of the Consolidated Net Tangible Assets of the Company.

55

--------------------------------------------------------------------------------






Section 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all of the assets of the Company and the Subsidiaries (taken as
a whole), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing and no Default shall result therefrom (i) any Person may merge
into the Company in a transaction in which the Company is the surviving
corporation, (ii) any Person may merge with any Subsidiary in a transaction in
which the surviving entity is a Subsidiary, (iii) any Subsidiary may liquidate
or dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders and (iv) this Section shall not be construed to
restrict Permitted Securitization Transactions; provided that for purposes of
this Section 6.03, one or more Refranchising Transactions shall not constitute
the sale, transfer or disposition of all or substantially all of the assets of
the Company and the Subsidiaries.


(b)A substantial majority of the business engaged in by the Company and its
Subsidiaries will continue to be businesses of the type conducted by the Company
and its Subsidiaries on the Effective Date and businesses reasonably related
thereto; provided that the foregoing shall not be construed to restrict the
conduct of businesses that are limited to serving the Company and its
Subsidiaries and their respective franchisees and licensees, such as the
creation of Subsidiaries to conduct insurance or inventory purchasing activities
for the Company and its Subsidiaries and their respective franchisees and
licensees.


Section 6.04. OFAC/FCPA. The Borrower will not directly, or, to the Borrower’s
knowledge, indirectly use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, (i) in any manner that would result in a violation of any
sanctions administered or enforced by the U.S. Department of the Treasury’s
Office of Foreign Assets Control or the U.S. State Department, the United
Nations Security Council, the European Union, Her Majesty’s Treasury by any
Person (including any Person participating in the Loans, whether as lender,
underwriter, advisor, investor, or otherwise) or (ii) in violation of the U.S.
Foreign Corrupt Practices Act of 1977 or any other applicable anti-corruption
law.


Section 6.05. Hedging Agreements. The Company will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement or commodity price
protection agreement or other commodity price hedging arrangement, other than
Hedging Agreements, commodity price protection agreements and other commodity
price hedging arrangements entered into in the ordinary course of business to
hedge or mitigate risks to which the Company or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities.

56

--------------------------------------------------------------------------------






Section 6.06. [Intentionally omitted].


Section 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other material transactions with, any of
its then Affiliates, except (a) in the ordinary course of business for
consideration and on terms and conditions not less favorable to the Company or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties (including pursuant to joint venture agreements entered into after
the Effective Date with third parties that are not Affiliates), (b) transactions
between or among the Company and its wholly owned Subsidiaries or between or
among wholly owned Subsidiaries, in each case not involving any other Affiliate,
(c) the Company may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its capital stock, (d) the Company and
its Subsidiaries may make Equity Payments in respect of any of their respective
Equity Interests, or pursuant to or in accordance with stock option plans or
employee benefit plans for management or employees of the Company and its
Subsidiaries and (e) the foregoing shall not prevent the Company or any
Subsidiary from performing its obligations under agreements existing on the date
hereof between the Company or any of its Subsidiaries and any joint venture of
the Company or any of its Subsidiaries in accordance with the terms of such
agreements as in effect on the date hereof or pursuant to amendments or
modifications to any such agreements that are not adverse to the interests of
the Lenders.


Section 6.08. Issuances of Equity Interests by Principal Domestic Subsidiaries.
The Company will not permit any Principal Domestic Subsidiary to issue any
additional Equity Interest in such Principal Domestic Subsidiary other than (a)
to the Company, (b) to another Subsidiary in which the Company owns, directly or
indirectly, a percentage interest not less than the percentage interest owned in
the Principal Domestic Subsidiary issuing such Equity Interest, (c) any such
issuance that does not reduce the Company’s aggregate direct and indirect
percentage ownership interest in such Principal Domestic Subsidiary and (d)
issuances of Equity Interests after the date hereof which are not otherwise
permitted by the foregoing clauses of this Section, provided that the aggregate
consideration received therefor (net of all consideration paid in connection
with all repurchases or redemptions thereof) does not exceed US$100,000,000
during the term of this Agreement.


Section 6.09. Leverage Ratio. The Company will not permit the Leverage Ratio as
of any date to exceed 2.75 to 1.0.


Section 6.10. Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters ending
after the Effective Date to be less than 1.40 to 1.00.


Section 6.11. Sale and Lease-Back Transactions. The Company will not, and will
not permit any of its Domestic Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (a “Sale and Lease-Back Transaction”), except (a) any Sale
and Lease-Back Transaction consummated within 90 days after the purchase by the
Company or a Domestic Subsidiary of the property or assets (other than assets
acquired pursuant to any Permitted Acquisition) which are the subject of such
Sale and Lease-Back Transaction, (b) any Sale and Lease-Back Transaction between
the Company and any Subsidiary or any Subsidiary and any other Subsidiary and
(c) other Sale and Lease-Back Transactions; provided that any Sale and
Lease-Back

57

--------------------------------------------------------------------------------




Transaction permitted by clause (c) above shall be subject to compliance with
the limitation set forth in the proviso to clause (i) of Section 6.02.


Section 6.12. Equity Payments. The Borrower will not, and will not permit any of
its Subsidiaries to declare or make, or agree to pay or make, directly or
indirectly, any Equity Payment, except the Borrower and its Subsidiaries may
make Equity Payments (i) in the form of dividends or other distributions made to
the Borrower’s or its Subsidiary’s equity holders, which in the case of such
Equity Payments by the Borrower shall be made ratably to the Borrower’s equity
holders and shall be consistent with past practice and in the case of such
Equity Payments by a Subsidiary shall be made ratably (or on a greater than
ratable basis to the Borrower or any Subsidiary) to such Subsidiary’s equity
holders, (ii) in accordance with stock option plans or employee benefit plans
for management or employees of the Company and its Subsidiaries, (iii) the
Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person and (iv) so long as no Event of Default shall have
occurred and be continuing or would result therefrom, additional Equity Payments
in an aggregate amount not to exceed US$2,000,000,000 during the term of this
Agreement.


ARTICLE 7
EVENTS OF DEFAULT


Section 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:


(a)the Borrower shall fail to pay any principal of any Loan payable by it when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;


(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable by it under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;


(c)any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

58

--------------------------------------------------------------------------------






(d)the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Company’s
existence) or 5.08 or in Article VI;


(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);


(f)the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;


(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to (i) Indebtedness that becomes due as a result of the
voluntary sale or transfer of property or assets by the Company or a Subsidiary
or (ii) any amount that becomes due under a Hedging Agreement as a result of the
termination thereof, other than a termination by the applicable counterparty
attributable to an event or condition that constitutes or is in the nature of an
event of default in respect of the Company or a Subsidiary;


(h)[Intentionally Omitted];


(i)subject to Section 7.02, an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Company or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;


(j)subject to Section 7.02, the Company or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

59

--------------------------------------------------------------------------------






(k)subject to Section 7.02, the Company or any Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;


(l)subject to Section 7.02, one or more judgments for the payment of money in an
aggregate amount in excess of US$125,000,000 (excluding amounts believed in good
faith by the Company to be covered by insurance from financially sound insurance
companies) shall be rendered against the Company, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company or any Subsidiary to enforce any such judgment;


(m)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;


(n)a Change in Control shall occur; or


(o)any Guarantee by any Guarantor under the Guarantee Agreement shall be
determined by a court of competent jurisdiction, or shall be asserted by a
Borrower or a Guarantor, to be unenforceable, or any Guarantor shall fail to
observe or perform any material covenant, condition or agreement contained in
the Guarantee Agreement; provided that the foregoing shall not apply with
respect to the termination of any or all the Guarantees under the Guarantee
Agreement pursuant to Section 11 thereof or Section 10.02(b) hereof;


then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding, to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company, and (iii) enforce its
rights under the Guarantee Agreement on behalf of the Lenders; and in case of
any event with respect to the Borrower described in clause (i) or (j) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

60

--------------------------------------------------------------------------------




Section 7.02. Exclusion of Immaterial Subsidiaries. Solely for purposes of
determining whether a Default has occurred under clause (i), (j), (k) or (l) of
Section 7.01, any reference in any such clause to any “Subsidiary” shall be
deemed not to include any Subsidiary affected by any event or circumstance
referred to in any such clause that (a) is not a Principal Domestic Subsidiary,
(b) does not have consolidated assets accounting for more than 3% of the
consolidated assets of the Company and its Subsidiaries, (c) did not, for the
most recent period of four consecutive fiscal quarters, have consolidated
revenues accounting for more than 3% of the consolidated revenues of the Company
and its Subsidiaries and (d) did not, for the most recent period of four
consecutive fiscal quarters, have Consolidated EBITDAR in an amount exceeding 3%
of the Company’s Consolidated EBITDAR for such period; provided that(i)
notwithstanding anything in the foregoing clauses (a), (b), (c) and (d ) to the
contrary, any Subsidiary that is a “Subsidiary Borrower” (under and as defined
in the Existing Credit Agreement) shall be a Subsidiary for purposes of
determining whether a Default has occurred under clause (i), (j), (k) and (l) of
Section 7.01 and (ii) if it is necessary to exclude more than one Subsidiary
from clause (i), (j), (k) and (l) of Section 7.01 pursuant to this Section in
order to avoid a Default thereunder, all excluded Subsidiaries shall be
considered to be a single consolidated Subsidiary for purposes of determining
whether the conditions specified in clauses (b), (c) and (d) above are
satisfied.


ARTICLE 8
THE ADMINISTRATIVE AGENT


Each of the Lenders irrevocably appoints the entity named as Administrative
Agent herein and its successors to serve as administrative agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02, or as the Administrative
Agent shall believe in good faith to be necessary, under the Loan Documents),
and (c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the Person serving the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent

61

--------------------------------------------------------------------------------




jurisdiction by a final and non-appealable judgment). The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “Notice of Default”) is given to the
Administrative Agent by a Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document or the occurrence of any Default, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof). The Administrative Agent also may rely upon any
statement made to it orally or by telephone and reasonably believed by it to be
made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof), and shall not incur any liability for relying thereon.
The Administrative Agent may consult with legal counsel (who may be counsel for
a Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties, including through
its branches as applicable. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

62

--------------------------------------------------------------------------------




Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Company (which consent
shall not be unreasonably withheld, and shall not be required so long as any
Event of Default set forth in clause (i) or (j) of Section 7.01 has occurred and
is continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then such retiring Administrative Agent may, on behalf of the
Lenders and with the consent of the Company (which consent shall not be
unreasonably withheld, and shall not be required so long as any Event of Default
set forth in clause (i) or (j) of Section 7.01 has occurred and is continuing;
provided that the Company shall be deemed to have consented to such an
appointment unless it shall have objected thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof), appoint a successor Administrative Agent which shall be a bank with an
office (or that has Affiliates with an office) in New York, New York, for the
successor Administrative Agent; provided that, notwithstanding any of the
foregoing, if no successor shall have been so appointed and shall have accepted
such appointment within 45 days after the retiring Administrative Agent’s notice
of its resignation, the retiring Administrative Agent may elect, by notice to
the Company and the Lenders, that its resignation shall become effective without
a successor having been appointed, in which case (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Lead Arrangers or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the Lead
Arrangers or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

63

--------------------------------------------------------------------------------




Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption pursuant to which it shall become a Lender hereunder, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.
Each party hereto agrees and acknowledges that the Syndication Agents, the
Documentation Agents and the Lead Arrangers do not have any duties or
responsibilities in their capacities as Syndication Agents, Documentation Agents
and Lead Arrangers, respectively, hereunder or under any other Loan Document and
shall not have, or become subject to, any liability hereunder in such
capacities, but all such Persons shall have the benefit of the indemnities
provided for hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lead Arrangers, the Syndication Agents, the Documentation Agents and
the Lenders, and none of the Company or any other Loan Party shall have any
rights as a third party beneficiary of any such provisions other than in respect
of the consent rights set forth above relating to a successor Administrative
Agent.
ARTICLE 9
[INTENTIONALLY OMITTED]


ARTICLE 10
MISCELLANEOUS


Section 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:


(i)if to the Company, to it at Yum! Brands, Inc., P.O. Box 32070, Louisville, KY
40232, (or, in the case of overnight packages, 1441 Gardiner Lane, Louisville,
KY 40213-1963), Attention of William L. Gathof, Vice President and Treasurer
(Telecopy No. (502) 874-8948);


(ii)if to the Administrative Agent or to GS Bank, in its capacity as a Lender,
as follows: Goldman Sachs Bank USA c/o Goldman, Sachs & Co. 30 Hudson Street,
36th Floor Jersey City, NJ 07302, Attention: SBD Operations (Email:
gsd.link@gs.com), with a copy to: Goldman Sachs Bank USA 200 West Street New
York, New York 10282-2198, Attention: Aaron Peyton; and

64

--------------------------------------------------------------------------------






(iii)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.


(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent and the Company; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent, the Company and the applicable Lenders. The Administrative
Agent, the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


Section 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.


(b)Neither this Agreement nor any other Loan Document nor any provision thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Company
and the Required Lenders or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and the Loan Party or Loan Parties that are parties thereto, in each case with
the consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan (or the date of any payment required
pursuant to Section 2.12(b)) or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.19(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereunder, in
each case without the written consent of each Lender, or (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.

65

--------------------------------------------------------------------------------




Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of any Defaulting Lender, except with respect to any amendment, waiver
or other modification referred to in clause (i), (ii) or (iii) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be affected by such amendment, waiver or other modification.


(c)If, in connection with any proposed waiver, amendment or modification of this
Agreement or any other Loan Document or any provision hereof or thereof, the
consent of one or more of the Lenders whose consent is required is not obtained,
then the Company shall have the right to replace each such non-consenting Lender
with one or more assignees pursuant to Section 2.20(b); provided that at the
time of such replacement, each such assignee consents to the proposed waiver,
amendment or modification.


Section 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Lead Arrangers, the Syndication Agents, the Documentation Agents and their
respective Affiliates, including the reasonable fees, charges and disbursements
of Davis Polk & Wardwell LLP, counsel for the Administrative Agent and the Lead
Arrangers, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and (ii)
all out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.


(b)The Company shall indemnify the Administrative Agent, each Syndication Agent,
each Documentation Agent, each Lead Arranger and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available (i) to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee (it being understood that, for purposes of this clause, each of
a Lead Arranger, the Administrative Agent or a Lender, on the one hand, and
their respective officers, directors, employees, agents and controlling persons,
on the other hand, shall be considered to be a single party seeking
indemnification) or (ii) with respect to any amounts paid pursuant to any
settlement made by such Indemnitee without the consent of the Company, which
consent shall not be unreasonably withheld.



66

--------------------------------------------------------------------------------




(c)To the extent that the Company fails to pay any amount required to be paid by
it to the Administrative Agent, under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be was incurred by or asserted
against the Administrative Agent in its capacity as such. Any payment by a
Lender hereunder shall not relieve the Company of its liability in respect
thereof.


(d)To the extent permitted by applicable law, each party hereto agrees not to
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof.


(e)All amounts due under this Section shall be payable promptly after written
demand therefor.


Section 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Company
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Company without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, Indemnitees and the Related Parties of the
Administrative Agent and each Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

67

--------------------------------------------------------------------------------






(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to the Borrower or any
Affiliate or Subsidiary of the Borrower or to a natural Person) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:


(A)the Company; provided that no consent of the Company shall be required (x)
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) with respect to a Lender, or (y) if an Event of Default set forth
in clause (a), (b), (i) or (j) of Section 7.01 has occurred and is continuing,
any other assignee; and


(B)the Administrative Agent.


(ii)Assignments shall be subject to the following additional conditions:


(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than US$5,000,000 unless each of the Company and the Administrative
Agent otherwise consent; provided that no such consent of the Company shall be
required if an Event of Default set forth in clause (a), (b), (i) or (j) of
Section 7.01 has occurred and is continuing;


(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;


(C)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

68

--------------------------------------------------------------------------------






(D)in the case of an assignment by a Lender to a CLO (as defined below)
administered or managed by such Lender or by an Affiliate of such Lender, the
assigning Lender may retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such CLO;


(E)no assignment shall be permitted that would reasonably be expected to result
in any direct or indirect increase in costs, Taxes or other expenses that the
Company or any other Loan Party is required to pay or reimburse under any
applicable provisions hereunder.


For purposes of this Section 10.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:
“Approved Fund” means, with respect to any Lender, (a) a CLO administered or
managed by such Lender or an Affiliate of such Lender and (b) with respect to
any Lender that is a fund which invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment or Commitments of, and
principal amount of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”), and shall give prompt written notice to the
Company of each Assignment and Assumption so accepted and recorded. The entries
in the Register shall be conclusive, and the Company, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The

69

--------------------------------------------------------------------------------




Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than to
the Borrower or any Affiliate or Subsidiary of the Borrower or to a natural
Person) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
or Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Company, the Administrative Agent, and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.19(c) as though it were
a Lender.


(ii)Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

70

--------------------------------------------------------------------------------






(iii)A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the prior written
consent of the Company. A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.18 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees in writing, for the benefit of the Company, to comply with
Section 2.18(d) as though it were a Lender.


(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, or any central bank having jurisdiction over such Lender and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.16,
2.17, 2.18 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

71

--------------------------------------------------------------------------------






Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Guarantee
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.


Section 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Company
against any of and all the obligations of the Company now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement, but only to the extent
such obligations are then due and payable. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.


Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the law
of the State of New York.


(b)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Company or its properties in the courts of any jurisdiction.

72

--------------------------------------------------------------------------------






(c)The Company hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


Section 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE GUARANTEE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


Section 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 10.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (subject to the last
sentence of this paragraph), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations, (g) with the consent of the
Company, (h) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Company, (i) to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of such Information or (j) on a confidential basis
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loans. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company, or its business, other than any such

73

--------------------------------------------------------------------------------




information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. If
any Lender receives any subpoena or similar legal process referred to in clause
(c) above, such Lender will endeavor, to the extent practicable, to notify the
Company and afford the Company an opportunity to challenge the same before
disclosing any confidential Information pursuant thereto.


Section 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.



74

--------------------------------------------------------------------------------




Section 10.14. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s New York office on the Business Day preceding that on which final
judgment is given. The obligations of the Borrower in respect of any sum due to
any Lender or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the Specified Currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal banking procedures purchase the Specified Currency
with such other currency; if the amount of the Specified Currency so purchased
is less than the sum originally due to such Lender or the Administrative Agent,
as the case may be, in the Specified Currency, the Borrower agrees, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss.


Section 10.15 USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), (the “Act”), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the Act.


Section 10.16. [Intentionally Omitted].


Section 10.17. No Fiduciary Duty. The Administrative Agent, each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their affiliates. The Company
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Loan Party, its stockholders or
its affiliates, on the other. The Company acknowledge and agree that (a) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (b) in connection therewith and with the process leading thereto, (i)
no Lender has assumed an advisory or fiduciary responsibility in favor of any
Loan Party, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (ii) each Lender
is acting solely as principal and not as the agent or fiduciary of any Loan
Party, its management, stockholders, creditors or any other Person. The Company
acknowledges and

75

--------------------------------------------------------------------------------




agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Company agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Company, in connection with such transaction or the process leading thereto.


[Signature pages follow]



76

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
YUM! BRANDS, INC.,
By:
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A.,
By:
 
 
Name:
 
Title:






--------------------------------------------------------------------------------






CITIBANK, N.A.,
By:
 
 
Name:
 
Title:










--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, individually and as Administrative Agent,
By:
 
 
Name:
 
Title:






--------------------------------------------------------------------------------








Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above


Name of Institution:
By:
 
 
Name:
 
Title:



For any Lender requiring a second signature line:
 
By:
 
 
Name:
 
Title:






--------------------------------------------------------------------------------






SCHEDULE A
TO
CREDIT AGREEMENT
GUARANTORS
Subsidiary (Jurisdiction of Incorporation)
Kentucky Fried Chicken International Holdings, Inc. (Delaware)
KFC Corporation (Delaware)
KFC Holding Co. (Delaware)
Pizza Hut, Inc. (California)
Pizza Hut International, LLC (Delaware)
Pizza Hut of America, LLC (Delaware)
Taco Bell Corp. (California)
Taco Bell of America, LLC (Delaware)
YUM Restaurant Services Group, LLC (Delaware)





--------------------------------------------------------------------------------






SCHEDULE B
TO
CREDIT AGREEMENT
EXCLUDED SUBSIDIARIES
None.





--------------------------------------------------------------------------------






SCHEDULE 2.01
To Credit Agreement
COMMITMENTS
Lender
Commitment
Citibank, N.A.
$500,000,000
Goldman Sachs Bank USA
$500,000,000
JPMorgan Chase Bank, N.A.
$500,000,000
Total
1,500,000,000






--------------------------------------------------------------------------------






SCHEDULE 3.06
To Credit Agreement
DISCLOSED MATTERS
The matters described in the Company’s Quarterly Report on Form 10-Q for the
quarterly period ended September 5, 2015 in “Note 12 - Guarantees, Commitments
and Contingencies” in the Notes to Condensed Consolidated Financial Statements
(Unaudited) under “Part I - Financial Information” and under the caption “Item 1
- Legal Proceedings” under “Part II - Other Information and Signatures”.







--------------------------------------------------------------------------------








SCHEDULE 4.01
To Credit Agreement
POST-CLOSING MATTERS


1.
Within 30 days after the Effective Date, the Borrower shall deliver to the
Administrative Agent the organizational documents and certificates of good
standing for each of Pizza Hut, Inc. and Taco Bell Corp, in each case, certified
by the California Secretary of State.






--------------------------------------------------------------------------------






SCHEDULE 6.01
To Credit Agreement
EXISTING INDEBTEDNESS
1.
Indebtedness of Domestic Subsidiaries (primarily relating to Capital Lease
Obligations), in an amount of US$9,451,053 as of September 5, 2015.






--------------------------------------------------------------------------------






SCHEDULE 6.02
To Credit Agreement
EXISTING LIENS
1.
Liens created and existing pursuant to the sale-leaseback agreements, Master
Lease Agreements and related agreements entered into by certain subsidiaries of
the Borrower and evidencing the following sale-leaseback transactions:



Original Transaction
Date
Lessor
Lessee
April 30, 2003
GE Capital Franchise Finance Corporation, successor in interest to FFCA
Acquisition Corporation
KFC Corporation (as successor to KFC U.S. Properties, Inc.)
April 30, 2003 Amended August 15, 2003
LoJon Property II LLC
KFC Corporation (as successor to KFC U.S. Properties, Inc.)






